 SWEETWATER HOSPITAL ASSN.321Sweetwater Hospital AssociationandTennessee Li-censed Practical Nurses Association,SweetwaterUnit.Cases 10-CA-11683 and 10-CA-11764October 7, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHERdent violated Section 8(a)(3), (5), and(1) of the NationalLaborRelationsAct, by actsand conduct hereinafter spec-ified. Briefs have been received from the General Counseland Respondent,and the briefs have been duly considered,Upon the entire record in this proceeding,and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:FINDINGS OF FACTI.PRELIMINARYMATTERS (COMMERCE,JURISDICTION,AND LABORORGANIZATION)On June 25, 1976, Administrative Law Judge Eu-gene George Goslee issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Sweetwater Hospital As-sociation, Sweetwater, Tennessee, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.'No exceptions having been filed to the Administrative Law Judge's dis-missal of the allegations of violation of Sec 8(a)(3) such dismissal is adoptedpro forma.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:These consolidated cases came on to be heard before me atSweetwater, Tennessee, on May 3, 1976, upon complaints Iissued by the General Counsel of the National Labor Rela-tions Board and answers filed by Sweetwater Hospital As-sociation, hereinafter called the Respondent. The issuesraised by the pleadings relate to whether or not Respon-1The complaint in Case 10-CA-11683 was issued on January 26, 1976,upon a charge-filed on December 11, 1975, as amended on January 19,1976. On March 25, 1976, a consolidated complaint was issued based on anadditional charge filed on February 4, and amended on March 15, 1976The Respondent admits timely service of the charges and amendments.The complaints allege, the answers admit, and I find that(1)Respondent is a nonprofit hospital and operates a gen-eral hospital at Sweetwater, Tennessee; (2) that in the pastcalendar year Respondent's gross volume of business ex-ceeded $500,000 and it purchased goods and materials ininterstate commerce in an amount in excess of $50,000;and (3) that Respondent is engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act. For thereasons related below I also find that the Tennessee Li-censed PracticalNurses Association, Sweetwater Unit,hereinafter called the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.II.THE UNFAIRLABOR PRACTICES ALLEGEDIn the complaint in Case 10-CA-11683, the GeneralCounsel alleges that Respondent violated Section 8(a)(5)and (1) of the Act by refusing to bargain with the Union asthe certified bargaining representative for a unit of Re-spondent's technical employees, including licensed practi-cal nurses. In Case 10-CA-11764, the General Counsel al-leges that Respondent also violated Section 8(a)(5) and (1)of the Act by (1) unilaterally granting unit employees payfor reporting time worked outside regularly scheduledworking hours; (2) unilaterally changing reporting andquitting times for the employees in the bargaining unit;and (3) by unilaterally granting additional vacation time toemployees in the bargaining unit. The General Counselfurther alleges that Respondent violated Section 8(a)(3),(5), and (1) of the Act by withholding a general wage in-crease from employees in the bargaining unit.2By its answers, as amended at the hearing, Respondentadmits that it has refused to meet and bargain with theUnion, but contends that the certification is invalid by rea-son that the Union is not a labor organization, and that theunit certified by the Board is inappropriate. Respondentalso pleads that it has refused to bargain because of theUnion's insistence on bargaining only for a unit of licensedpractical nurses, whereas the unit certified by the Boardencompasses technical employees, including licensed prac-tical nurses. As to the allegations in' Case 10-CA-11764,Respondent admits that certain changes were made in theterms and conditions of employment of licensed practicalnurses, and also admits that on February 9, 1976, a retro-active general wage increase, granted to other employees,2 An additional allegation that Respondent unilaterally reduced the work-week and increased the hourly pay rates for employees in the unit waswithdrawn at the conclusion of the hearing.226 NLRB No. 51 322DECISIONS OF NATIONAL LABOR REL4ITIONS BOARDwas withheld from the licensed practical nurses in the bar-gaining unit. By way of defense, however, Respondentpleads that no lawful bargaining obligation existed and fur-ther contends that even if,arguendo,the certification is val-id it was legally prohibited from extending the generalwage increase to the licensed practical nurses without bar-gaining the issue with the Union.A. The CertificationOn December 6, 1974, the Union filed a petition in Case10-RC-10221 requesting certification in a unit of the Re-spondent's licensedpractical nurses, excluding all otheremployees. At a hearing conducted on January 3, 1975, theUnion continued to insist on the unit specified in the peti-tion,while Respondent contended that a unit of all its non-professional employees was appropriate for the purposes ofcollective bargaining. Additionally, Respondent contendedthat the Union was not a labor organization by reason thatthe bylaws of its parent organization, Athens Area, Ten-nessee Licensed Practical Nurses Association, did not listcollective bargaining as one of its functions. After the closeof the representationcasehearing the matter was transfer-red directly to the Board for decision.On August 9, 1975, the Board issued its decision 3 find-ing, on the basis of the petitioning Union's evidence of acontemplated change in the bylaws of the parent organiza-tion, that the Union is a labor organization within themeaning of Section 2(5) of the Act. The Board rejected theUnion's contention for a unit limited to licensed practicalnurses,but found that the licensed practicalnurses em-ployed by Respondent were technical employees within thescope of prior Board decisions, and directed an election inthe following described unit:All technical employees, including licensed practicalnurses, employed by the Employer at its facility inSweetwater, Tennessee, excluding all other employees,professional employees, managerial employees, officeclerical employees, guards, and supervisors as definedin the Act.At a Board-conducted election on August 28, 1975, theUnion received a majority of the valid votes cast. Therewere no determinative challenged ballots, no objectionswere filed, and on September 8, 1975, the Union was certi-fied as the exclusive representative of the employees in theabove-described unit for the purposes of collective bar-gaining inrespect to rates of pay, wages, hours of employ-ment, orother terms and conditions of employment.With respect to the bargaining unit, Respondent con-tends in its answers that the unit found appropriate was notfully litigated in the representation case hearing, that theunit found was inconsistent with the requests of both par-ties, andthat the unit found appropriate is in conflict with3Sweetwater Hospital Association,219 NLRB 803°Because ofthe mcomplete state of the record, the Board directed that alaboratory and X-ray technician vote subject to challenge The record in theinstant proceeding reflects that this employee, the only nonsupervisory tech-nical employee not classified as a licensed practical nurse of the date of theBoard's Direction of Election, was not listed on the voting eligibility list,and did not participate in the election.the intent of the Act and inconsistent with the Board's pre-vious decisions. In addition, Respondent continues to con-tend that the Union is not a labor organization within themeaning of the Act because it is prohibited by its constitu-tion and bylaws from representing any of Respondent'semployees other than licensed practical nurses.For obvious reasons, Respondent's contentions with re-spect to the status of the Union and the appropriateness ofthe bargaining unit must be rejected. It is settled that in theabsence of newly discovered or previously unavailable evi-dence or special circumstances a respondent in a proceed-ing alleging a violation of Section 8(a)(5) is not entitled torehtigate issues which were or could have been litigated ina prior representation proceeding.' In the underlying repre-sentation case the Respondent litigated, or had opportuni-ty to litigate, both the issue of the Union's status as a labororganization and the issue of the appropriateness of theunit.There exists here no newly discovered evidence orspecial circumstances to warrant reexamination of theBoard's determinations, and, I am bound by the Board'spriordecision inSweetwaterHospital Association,219NLRB 803.Accordingly, I find and conclude that the unit describedabove is a unit appropriate for the purposes of collectivebargaining, and that at all times since September 8, 1975,the Union has been the sole and exclusive representative ofRespondent's employees in the described unit for the pur-poses of collective bargaining in respect to rates of pay,wages, hours of employment, or other terms and conditionsof employment. Notwithstanding that the record in the in-stant proceeding leaves considerable doubt that the Unionhas amended its bylaws to permit representation of em-ployees other than licensed practical nurses,6 I am boundby the Board's decision in the representation case, and,accordingly, I find and conclude that the Union is a labororganization within the meaning of Section 2(5) of the Act.B. The Request to BargainOn October 28, 1975, a representative of the Union senta letter to Respondent in which he incorrectly recited thatthe Union had been certified by the Board as the bargain-mg agent for the Hospital's licensed practical nurses, anddemanded that Respondent meet for bargaining on No-vember 4, 1975. On October 29, 1975, Respondent repliedto the Union's demand, reciting the election of a newboard of director and officers, and requesting that themeeting for negotiations be postponed for at least 2 weeks.There is no evidence in the record before me that theUnion replied to Respondent's letter of October 29, but onNovember 13, 1975, Respondent sent a further letter to theUnion, declining the request to meet and bargain until theUnited States Court of Appeals for the Sixth Circuit hadan opportunity to review the Board's decision in the under-lying representation case. There is no evidence in the rec-5 SeePittsburgh Plate Glass Co v NLRB,313 U.S 146, 162 (1941),Rules and Regulations of the Board, Secs 102 67(f) and 102 69(c)6 The Union did not comply at the hearing in these cases with Respon-dent's request to produce the amendment to the bylaws of the SweetwaterUnit authorizing it to admit to membership and represent employees otherthan licensed practical nurses. SWEETWATER HOSPITAL ASSN.323ord that the Union made any further oral or written re-quest to meet and bargain after the receipt of Respondent'sletter of November 13, but on December 11, 1975, theUnion filed the charge in Case 10-CA-11683.For thereasonsrelated above, I reject Respondent's con-tentionsthat its obligation to bargain was obviated by rea-sons thatthe Union is not a labor organization and that theunit certified by the Board is inappropriate for the purpos-es of collective bargaining. There remains for determina-tion, however, theissueof whether the Union's demand tomeet and bargain was codeterminous with the unit certi-fied, or whether the Union adhered to its previously ex-pressed contention that a unit limited to licensed practicenurses isthe only unit for which it will bargain.As found above, the Union's demand of October 28,1975, was predicated on the Board's certification of a unitlimited to licensed practical nurses, which is contrary to theBoard's decision and the certification. If the evidence ofthe Union's demand for bargaining in this restricted unitwas limited to its correspondence of October 28, Respon-dent's contention might readily be denied on the basis ofan inadvertent error readily corrected by the Hospital's in-sistenceon bargaining for all of the employees in the certi-fied unit. However, there is other evidence that the Union'sdemand of October 28 to meet and bargain in a unit limit-ed to licensed practical nurses was not an inadvertent er-ror.The record in the underlying representation case reflectsthat the Union petitioned for a bargaining unit limited tolicensed practical nurses, excluding all other employees. Atthe outset of the representation case hearing the Unioninsisted on the appropriateness of this restricted unit, andin summingup its unit position at the close of the hearingthe Union affirmatively contended that (1) only aunit lim-ited to licensed practical nurses was appropriate; (2) it didnot wish to proceed to an election in any other unit; and(3) it did not wish to represent any employees other thanlicensed practicalnurses.It is clear from the record that the Board's unit findingand direction of election in a bargaining unit of all techni-cal employees, including licensed practical nurses, did nothave the effect of changing the Union's previously ex-pressed position that it would represent'only licensed prac-tical nurses.The record contains threeletterswhich theUnion distributed to Respondent's licensed practical nurs-es duringthe period between the date of the Board's Deci-sion and Direction of Election and the date of the election.In the first of these letters, which referred to the Board'sdecision, the Union advised the employees that "it is a unitcomposed entirely of LPNs at Sweetwater Hospital." Thesecond letter contained the following two paragraphs:Every member and every officer in this organization isan L.P.N. and is licensed to practice nursing in theState of Tennessee, just as you are.If a majority of the L.P.N.'s employed at SweetwaterHospital voteYES,they will be the only persons di-rectly involved in stating what the terms oftheirpar-ticular contract may be.The third letter distributed by the Union to solicit votes,and dated August 12, 1975, contained the following para-graph:SinceAugust of 1974, when the amendment to theTaft-Hartley Act went into effect giving employees ofnonprofit hospitals the right to collective bargainingthere have been numerous attempts by laborunions togainthe membership of the L.P.N.'s. Your profession-al organization has taken the stand that L.P.N.'s andonly L.P.N.'s have the right to do their own collectivebargaining.DorisWilliams, the Union's representative who wrotethe three letters reviewed above, testified in this proceed-ing, but at no time did Williams proffer evidence that theUnion had changed its position with respect to its right tobargain in a unit limited to licensed practical nurses. Wil-hams testified that there were no technical employees otherthan licensed practical nurses employed by Respondent onthe date of the election, and also testified that the Unionwas unaware of any other technical employees employedon the date of the Union's demand for bargaining. Otheruncontradicted evidence in the record reflects to the con-trary.Employee Pat Wilson, who appears to be the laboratorytechnician whom the Board directed to vote under chal-lenge, was employed on the date of the representation casehearing, but left Respondent's employment before the elec-tion and returned to work on November 17, 1975. Wilsonisno longer employed, but the record reveals that twoother non-LPN technical employees were employed on thedate of the Union's demand for bargaining, and both arestillemployed. Nona Williams is a surgical scrub techni-cian and Cindy Glaze performs EKG, as wellas clericalfunctions. Insofar as the record in the proceedingreflects,both employees have the training, workin classificationsand perform functions mandating their inclusion in thebargaining unit previously found appropriate by the Board.Whether or not the Union knew of their employment, thewhole of the relevant evidence before me requires the con-clusion that the Union's demand for bargaining excludedWilliams and Glaze, as it excluded all technical employeesother than licensed practical nurses.In the absence of agreement from the employer,a unionis obligated to bargain in the collective-bargaining unit pre-viously recognized or certified.? There is no evidence herethat Respondent has agreed to exclude from the unit tech-nical employees whose inclusion was required by theBoard's Decision and Direction of Election. Accordingly, Ifind and conclude that the Union's demand for bargainingexcluded employees whom the Board had properly includ-ed in the bargaining unit, and therefore imposed no validobligation on Respondent to meet and bargain.C. The Unilateral Changes in Wages and WorkingConditionsThe Respondent admits, as alleged in paragraph 10 ofthe complaint in Case10-CA-11764, that at a time on or7G.B Curry,President,International Unionof OperatingEngineers, LocalNo 428,et a! (Phelps Dodge Corporation),184 NLRB 976, 977 (1970) 324DECISIONSOF NATIONALLABOR RELATIONS BOARDabout October 1, 1975, without notice or consultation withthe Union, it granted additional vacation days to its em-ployees in the bargaining unit. Respondent's only defenseto this allegation is that the action was directed by theHospital's former administrator, without approval of itsboard of directors. Respondent also admits paragraph 11of the complaint, alleging that it unilaterally granted em-ployees in the bargaining unit pay for reporting timeworked outside of regular working hours. As to this allega-tion,Respondent defends its action on grounds that thechange was made to encourage employees to attend train-ing classesand to comply with the Fair Labor StandardsAct. Further, Respondent admits paragraph 12 of the com-plaint, alleging that it unilaterally instructed its employeesin the bargaining unit to clock in for work 6 minutes beforestartingtime, and to clock out no later than 6 minutes afterthe end of the shift. Again, Respondent contends that thechange was made as a recordkeeping procedure and toconform with the requirements of the FLSA. Respondentfurther admits the allegations of paragraph 14 of the com-plaint, alleging that it withheld a general wageincreasefrom the employees in the bargaining unit. The wage in-crease for all employees other than those in the bargainingunit wasgranted by Respondent in Janaury 1976, retroac-tive to November 11, 1975. The record reveals that on orabout January 26, 1976, Respondent conductedmeetingsfor the licensed practical nurses to advise them that thewage increase had been withheld because of the legal con-test over the validity of the Union's certification. By way ofdefense, Respondent contends that it was legally prohib-ited from extending the wage increase to the employees inthe unit without bargaining with the Union, which it wasdisinclined to do because of its desire to test the validity ofthe Union's certification.I have found above that the Union's request for bargain-ing was ineffective by reason of its demand to bargain fora unit contrary to that certified by the Board, and was,therefore, not legally binding on Respondent. The invalidi-ty of the request to bargain did not, however, license Re-spondent to alter the wages, hours, and other terms andconditions of employment of the employees in the bargain-ing unit without giving the Union notice and the opportu-nity to bargain.' The Union was and is the certified bar-gaining representative, andRespondentwas legallyobligated to give it the opportunity to bargain over matterswhich are clearly encompassed within the framework ofterms and conditions of employment. Respondent's defen-ses that these changes were implemented without approvalof its board of directors, or for administrative reasons, orto comply with the FLSA, does not excuse its failure tonotify the Union and give it an opportunity to bargain, andI find that the General Counsel has proved the violationsof Section 8(a)(5) and (1) of the Act alleged in paragraphs10, 11, and 12 of the complaint in Case 10-CA-11764.As to the withholding of the January 1976 wages in-crease, the record reflects that, since atleast1973, Respon-dent has had an'established practice of adjusting the wagesof its employees. The increases have been granted on anannual basis according to the cost of living index and theavailability of revenues, and there is no evidence that meritprinciplesplayed any part inthe determination to increaseCo., 369 U.S. 736 (1962)the wages of any employee.8 On the basis of its establishedpractice the employees in the bargaining unit would havebeen granted the wage increase, and Respondent's desireto test the legal validity of the certification clearly did notjustify withholding the wage increase without notice to theUnion or giving it an opportunity to bargain. Accordingly,I find and conclude that, by withholding the January 1976general wage increase from its employees in the bargainingunit,Respondent violated Section 8(a)(5) and (1) of theAct. However, I do not find, as the General Counsel alleg-es, that Respondent violated Section 8(a)(3) of the Act byitsunilateral withholding of the wage increase. There isabsolutely no evidence in this record to support a findingthat Respondent withheld the wage increase for discrimi-natory reasons.III.THE REMEDYHaving found that Respondent violated Section8(a)(5)and (1) of the National Labor Relations Act, I shall recom-mend that it be ordered to cease and desist therefrom andto take certain affirmative action to remedy the unfair la-bor practices and to effectuate the policies of the Act.As I have found that Respondent violated Section8(a)(5) of the Act by withholding from employees in thecertified bargaining unit a general wageincreasegranted toits other employees, I shall order that Respondent make itsemployees whole for the loss of wages they sustained byreason of the unlawful conduct by payment to them of theamounts they would have received, together withinterestthereon as established inIsis Plumbing & Heating Co.,138NLRB 716 (1962).CONCLUSIONS OF LAW1.The Respondent, Sweetwater Hospital Association, isan employer within the meaning of Section 2(2) of the Act,and is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Union, Tennessee Licensed Practical Nurses As-sociation, Sweetwater Unit, is a labor organization withinthe meaning of Section 2(5) of the Act.3.The Union is now, and has been at all times materialto these cases, the sole and exclusive bargaining representa-tive of the employees in the following described unit for thepurpose of collective bargaining in respect to rates of pay,wages, hours of employment, or other terms and conditionsof employment:All technical employees, including licensed practicalnurses employed by Sweetwater Hospital Associationat its facility at Sweetwater, Tennessee, excluding allother employees, professional employees, managerialemployees, office clerical employees, guards, and su-pervisors as defined in the Act.4.By changing the terms and conditions of employmentof its employees in the above-described bargaining unitwithout notice to the Union, and without according the8ContrastN L R B v. Benne Katz, etc, d/b/a Williamsburg Steel Products SWEETWATER HOSPITAL ASSN.Union an opportunity to bargain, the Respondent violatedSection 8(a)(5) and (1) of the Act.5.By withholding from its employees in the above-de-scribed bargaining unit a general wage increase granted toits other employees in January 1976, the Respondent vio-lated Section 8(a)(5) and (1) of the Act.6.The General Counsel has not proved that the Respon-dent violated Section 8(a)(5) and (1) of the Act by refusingto meet and bargain with the Union in the appropriate unitas described in paragraph 3 of these Conclusions of Law.7.The General Counsel has not proved that the Respon-dent violated Section 8(a)(3) of the Act.8.The unfair labor practices found herein are unfair la-bor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceding, and pursuant to theprovisions of Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERSThe Respondent, Sweetwater Hospital Association,Sweetwater, Tennessee, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the TennesseeLicensed Practical Nurses Association, Sweetwater Unit,by unilaterally changing the rates of pay, wages, hours ofemployment or other terms and conditions of employmentof its employees in the bargaining unit herein found appro-priate.(b)Refusing to bargain collectively with the TennesseeLicensed Practical Nurses Association, Sweetwater Unit,by unilaterally withholding from its employees, in the bar-gaining unit herein found appropriate, a general wage in-crease granted to all of its other employees in accordancewith its established practice and policy.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the National LaborRelations Act.2.Take the following affirmative action to remedy theunfair labor practices and to effectuate the policies of theAct:(a)Upon request, bargain collectively with the Tennes-seeLicensed PracticalNurses Association, SweetwaterUnit, with respect to rates of pay, wages, hours of employ-ment and other terms and conditions of employment. Theappropriate unit for the purposes of collective bargainingis:All technical employees, including licensed practicalnurses employed by Sweetwater Hospital Associationat its facility at Sweetwater, Tennessee, excluding allother employees, professional employees, managerialemployees, office clerical employees, guards, and su-pervisors as defined in the Act.(b) Pay to its employees in the above-described bargain-ing unit the wages they would have received except for theRespondent's unilateral withholding of the wage increase325granted to its other employees in January 1976, said back-pay to be computed in accordance with the requirementsspecified in The Remedy section hereof.(c)Preserve and, upon request, make available to theBoard or its agents all payroll records, social security pay-ment records, timecards, and all other records necessary toanalyze and compute the,backpay due under the terms ofthis recommended Order.(d) Post at its facility at Sweetwater, Tennessee, the at-tached notice marked "Appendix." 10 Copies of said notice,on forms to be provided by the Regional Director for Re-gion 10, after being duly signed by the Respondent's au-thorized agent, shall be posted by it immediately upon re-ceipt thereof and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by other mate-rial.(e)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.9In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.10 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with theTennessee Licensed PracticalNursesAssociation,Sweetwater Unit, by unilaterally changing the rates ofpay, wages, hours or employment, or other terms orconditions of employment of our employees includedin the bargaining unit certified by the National LaborRelations Board.WE WILL NOT refuse to bargain collectively with theTennessee Licensed PracticalNursesAssociation,Sweetwater Unit, by withholding from our employeesin the certified collective-bargaining unit any wage in-crease granted to our other employees in accordancewith our existing practice and policy.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Na-tional Labor Relations Act.WE WILL, upon request, bargain collectively with theTennessee Licensed PracticalNursesAssociation,Sweetwater Unit, with respect to rates of pay, wages,hours of employment and other terms and conditions 326DECISIONSOF NATIONALLABOR RELATIONS BOARDof employment. The appropriate unit for the purposesof collective bargaining is:All technical employees, including licensed practicalnurses employed by Sweetwater Hospital Associa-tion at its facility at Sweetwater, Tennessee, exclud-ing all other employees professional employees,managerial employees, office clerical employees,guards, and supervisors as defined in the Act.Wt WILL make our employees in the bargaining unitwhole for any loss of wages they may have sustainedby reason that we withheld from them the generalwage increase we granted to our other employees inJanuary 1976, which was retroactive to November 11,1975.SWEETWATER HOSPITAL ASSOCIATION